DETAILED ACTION
Summary 
This Office Action is responsive to applicant submission filed 07/13/2021.
Claims 3-4, 6, 7, 17, 18, 20-23, 25, 29, and 34 have been canceled; Claims 36-49 newly added; and claims 1, 5, 9-11, 15, 16, 24, 26-28, and 31-33 have been amended.  Claims 1, 2, 5, 8-16, 19, 24, 26-28, 30-33, and 36-49 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by BENJAMINS, US 2011/0084003.
Re claims 15, 16, and 19:
BENJAMINS teaches an induction system for filtering the induction of objects to any of a plurality of object processing stations, said induction system comprising:
Discrimination means for routing the object in one of a plurality of directions responsive to a discriminating characteristic of the object, at least one of the plurality of directions leading to a selected one of the object processing stations (17 & 19), wherein 
Wherein the discriminating characteristic of the object includes any of a weight, mass, volume or density of the object [0028] [0029];
Wherein the plurality of directions includes a path that leads to a processing station for processing non-rigid objects [0028]-[0031].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENJAMINS, US 2011/0084003 in view of TAYLOR et al, US 2017/0330135.
Re claim 24:
BENJAMINS teaches the inductions system as claimed in claim 15, wherein the plurality of object processing stations include automated object processing stations, but does not teach manual object processing stations.
TAYLOR teaches an induction system wherein the plurality of object processing stations include automated and manual object processing stations [0072]-[0074] [Figure 10].
.

Allowable Subject Matter
Claims 1, 2, 5, 8-14, 26-28, 30-33, 35-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art fails to teach or fairly suggest, either singularly or in combination thereof, the induction system as claimed wherein “at least one elevated roller rotates faster than the plurality of transport rollers”. The claim is allowable when each and every limitation recited is considered together as a whole.
Regarding independent claims 26 and 40, the prior art fails to teach or fairly suggest, either singularly or in combination thereof, the method as claimed wherein “the perturbation roller being configured to rotate faster than the plurality of transport rollers.”  The claim is allowable when each and every limitation recited is considered together as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876